EVANS, J.
This is an appeal from a judgment of conviction for the violation of a municipal ordinance. The appellant assigns no error upon the record.
The prosecution for a violation of a municipal ordinance is statutory and quasi criminal in its nature. Section 6264, Code 1907, obviating the necessity of assigning errors in criminal cases, has no application to quasi criminal appeals, as for the violation of an ordinance of a municipal corporation.—Perry v. State, 1 Ala. App. 253, 55 South. 1035; Dreyfus v. City of Montgomery, 4 Ala. App. 270, 58 South. 730; Creel v. City of Jasper, 69 South. 239.
Appellee’s motion to affirm, it follows, is well taken, and the judgment of the court below is accordingly affirmed.
Affirmed.